DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/22 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
In regards to the amended claims received on 4/12/22, the previous claim objections are removed. 
Regarding the claim amendments and remarks, the previous 112b rejections are withdrawn. However, new 112 rejections have been set forth to address the claim amendments.
As to the claim amendments and remarks, the previous prior art rejection has been modified to address the claim amendments (see below).
Claim Status
Claim 7 is pending and examined, and claims 1-6 and 8-9 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 has been amended to recite “during the sample adding process, the weighing device does not need to weigh a cup containing the sample and an added dilution liquid, and the single-chip microcontroller does not need to calculate a weight of the added dilution liquid” in the end of the second to last clause.  Support for the newly added limitations of the instant claims was not found by the examiner in the original disclosure, as no mention of the negative limitations of “not need” the weighing of the cup or the calculating of the weight exists in the disclosure.  The examiner notes that the only figure provided by applicants (see figure 1 of the instant disclosure) depicts the sample cup on the weighing device. The cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453. The insertion of the above phraseology as described above positively excludes each respective analyzer from analyzing a specific test item, however, there is no support in the present specification for such exclusions. Because these limitations are negative limitations, they must have explicit support in the disclosure which the examiner cannot find (MPEP 2173.05i). The examiner requests that applicants point to or describe the specific locations of the original specification where support for these limitations can be found and also requests that the intent and definition of each of these terms is provided.   Thus, the limitations are considered new matter.  
Claim 7 has been amended to recite “the sputum digestion liquid digests the sputum in a jelly state into a liquid and homogenized state” in the last clause.  Support for the newly added limitation of the instant claims was not found by the examiner in the original disclosure.  The examiner notes that the application does not actually provide support for sputum digestion liquid digesting sputum into a homogenized state as applicants claim and argue, but rather the application provides support for “so that the bacteria in the sputum are more homogenized” (see [3, 15] of the instant specification).  Therefore, the sputum digestion liquid that applicants have disclosed in their original disclosure homogenizes bacteria in the sputum, rather than homogenizing the sputum.  Thus, the limitation “the sputum digestion liquid digests the sputum in a jelly state into a liquid and homogenized state” is considered new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 7, “a cup” of line 18 is weighed where a cup has previously been recited, and it is unclear if this cup is the same cup or if applicants are intending to recite a different and additional cup.  The examiner believes that the same cup is attempting to be referred to and suggests using “the”.
As to claim 7, “an added sputum digestive liquid” of line 19 has previously been recited, and it is unclear if this added sputum digestive liquid is the same added sputum digestive liquid or if applicants are intending to recite a different and additional added sputum digestive liquid.  The examiner believes that the same added sputum digestive liquid is attempting to be referred to and suggests using “the”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi et al (Translation of JP H04118661U; hereinafter “Mitsubishi”; already of record) in view of Daugherty et al (US 20020034727; hereinafter “Daugherty”; already of record) alone or in view of Young et al (Young, C., Cullen, K., LeBar, W., Newton, D.; Use of COPAN SL Solution for processing Sputum From Patients With and Without Cystic Fibrosis; ASM-111th General Meeting, May 2011, New Orleans, LA; 2 pages; published 5/22/11; hereinafter “Young”).
As to claim 7, Mitsubishi teaches a sample adding method for automatically adding dilution liquid (Mitsubishi teaches a system which dilutes a sample using liquid; [1-3, 5, 6, 9, 13, 15, 17] Figs. 1-2), wherein the sample adding method comprises the following steps: S1 weighing specimen: weighing a cup containing a sample by using a weighing device, transmitting a total mass of the cup containing the sample to a single-chip microcomputer, then the single-chip microcomputer calculates a mass of the sample; S2 calculating addition amount: calculating a volume of the addition amount of the dilution liquid to be added through the single-chip microcomputer according to the mass of the sample obtained from S1; and S3 adding sample automatically: according to the volume of the calculated addition amount of the dilution liquid to be added obtained from S2, the single-chip microcomputer controls a pump to work, the dilution liquid is injected into the cup through a sample adding tube under operation of the pump until an injection amount reaches the volume of the calculated addition amount of the dilution liquid to be added, the single-chip microcomputer controls the pump to stop working, thereby completing an automatic sample adding operation; during the sample adding process, the weighing device does not need to weigh a cup containing the sample and an added dilution liquid, and the single-chip microcontroller does not need to calculate a weight of the added dilution liquid  (Mitsubishi teaches a sample added into the cup 14 which is on the balance 12; Figs. 1-2 [5-8]. Mitsubishi teaches dilution liquid in container 16 which is added into the sample using pump 22; [16]  Mitsubishi teaches the measurement signal from the balance is input into the microcomputer, and the microcomputer outputs signals to control the pump; [9, 10, 13] Figs. 1-2.  Mitsubishi teaches weighing a sample using the balance, then adding a volume of liquid based on the weighed sample, then adding the liquid using the pump; [1-3, 5, 6, 9, 13, 15, 17].  Specifically, Mitsubishi teaches that the sample is weighed [13], and then based on the weight of the sample, the computer then calculates the amount of dilution liquid to add [13]. Mitsubishi further teaches that, after calculation of the amount to add, the pump is then operated to add the calculated amount of dilution liquid [13]. Therefore, Mitsubishi does not appear to be constantly weighing, but rather determines the amount and then adds that determined amount without needing to constantly weigh or continually recalculate again).  
Although Mitsubishi teaches weighing a sample, calculating an amount of liquid reagent to add, and then adding liquid reagent from a reagent bottle to the sample in the cup, Mitsubishi does not specifically teach weighing a sputum sample and then adding sputum digestion liquid to the sputum sample, or that the sputum digestion liquid digests the sputum in a jelly state into a liquid and homogenized state. However, Daugherty teaches the analogous art of adding dilution liquid to a sample, where the dilution liquid is a specific volume of sputum digestion liquid added to a sputum sample whose weight is known (Daugherty teaches that based on the sputum sample weight that a specific volume of DNase digestion liquid is added; [53, 111]. Daugherty teaches that a balance measures the sputum weight, and then a specific volume of digestion liquid is added based on the sputum weight; [53, 111]. Therefore, Daugherty teaches that after the weight of the sputum is determined/known, that the volume of digestion liquid can be added without the need to measure or calculate weight again. The examiner believes that DNAse, which has been shown to dissolve phlegm/sputum or DNA components of sputum, would digest sputum into a liquid and homogenized state). It would have been obvious to one of ordinary skill in the art to have modified the weighing sample and the sample dilution liquid of Mitsubishi to have been sputum and sputum digestion liquid as in Daugherty because Daugherty teaches that it is well-known to added a specific volume of digestion liquid to sputum samples for analysis (Daugherty; [53, 111]).
The modification of the specific amount of dilution fluid being added to a specific sample weight of Mitsubishi to be a specific volume of sputum digestion fluid added to a specific weight of sputum as in Daugherty has already been discussed in claim 7 above.  If it is deemed that the sputum digestion liquid of modified Mitsubishi does not specifically teach that the sputum digestion liquid digests the sputum in a jelly state into a liquid and homogenized state, then Young teaches the analogous art of adding sputum digestion liquid to sputum, where the digestion liquid digests the sputum into a liquid and homogenized state (Young teaches that sputum digestion liquids are known to be used to liquefy and homogenize sputum; pages 1-2). It would have been obvious to one of ordinary skill in the art to have used the sputum digestion liquid of Young as the sputum digestion liquid of modified Mitsubishi/Daugherty because Young teaches that the sputum digestion liquid provides the advantage of liquefying and homogenizing the sputum (Young; page 1) and also enables improved processing for cystic fibrosis and non-cystic fibrosis sputum as it improves recovery of all organisms (Young; page 1), and enabling quick liquefication of sputum without affecting morphology or staining of pathogens in the sputum (Young; page 1).
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Liu et al (Translation of CN101816782A) teaches that DNAse digests sputum; [5]. 
	Kreuwel (US 20070215554) teaches protease solutions to liquefy the sputum; [201-204].
	Dorn, G (US 4053363) teaches that trypsin is known to digest sputum along with many other reagents/digestion fluids as being effective, and further teaches that saponins can homogenize sputum specimens such that they are uniform and will not harm pathogens thereby enabling pathogens to be later detected.
	Conter et al (Conter et al; Performance of Original SLSolution (SLS1) to the New SLSolution (SLS2) to Pre-treat Mucus Specimens for WASP Automation Processing for the Detection of Bacteria; ECCMID; Amsterdam; Poster P1020; 2016; hereinafter “Conter”) teaches that sputum and sputum digestion liquid are known to be used at 1:1 ratios, and that the solutions enable rapid fluidization/liquefication without compromising microorganism recovery.
	
	The examiner also notes that applicants on pages 3-4 of the interview agenda/appendix on 2/18/22, in section 3A on pages 3-4, cite to multiple documents showing that it is known that sputum digestion liquid is added to sputum in known ratios.  Therefore, the examiner believes that these references are applicant admitted prior art. Applicants appear to cite to several documents, and these include a 4 page NPL on 12/28/21 that states that trypsin helps to liquify/digest sputum without altering cellular characteristics (pages 688-689 of the 4 page NPL filed on 12/28/21) and a 5 page NPL on 12/28/21 that states that NALC-NaOH is added to sputum specimens in order to digest the sputum (pages1428-1429 of the 5 page NPL filed on 12/28/21).

	
Response to Arguments
Applicant’s arguments filed on 4/12/22, have been considered but are moot because the arguments are towards the amended claims and not the current ground of rejection.  However, because the examiner is relying on the same references used to teach the corresponding limitations in the previous rejection, the examiner will address applicants remarks in order to advance prosecution.
Applicants argue on page 9 of their remarks that Daugherty does not teach a sputum digestion liquid that digests sputum into a homogenized state.  The examiner notes that the application does not actually provide support for sputum digestion liquid digesting sputum into a homogenized state as applicants claim and argue, but rather the application provides support for “so that the bacteria in the sputum are more homogenized” (see [3, 15] of the instant specification).  Therefore, the sputum digestion liquid that applicants have disclosed in their original disclosure homogenizes bacteria in the sputum, rather than homogenizing the sputum.  The examiner maintains that because bacteria and cells are made of DNA, that the DNAse of Daugherty would serve to digest the sputum and would homogenize the bacterial cells in the sputum.  Nonetheless, an additional reference has also been added to address the sputum digestion.
Applicants argue on page 10-11 of their remarks that Mitsubishi, because it is always on a weighing device, must constantly weigh, and does not teach the limitations of “during the sample adding process, the weighing device does not need to weight...and the microcontroller does not need to calculate...”. The examiner respectfully disagrees.  First, the examiner directs attention to the figures of the prior art and the instant application.  The instant application only shows the cup on the weighing device (see figure 1 of the instant application), which is the same as what the prior art shows (see figures 1-2 of Mitsubishi).  Second, the examiner believes that applicants are mischaracterizing what the prior art teaches . Mitsubishi teaches weighing a sample using the balance, then adding a volume of liquid based on the weighed sample, then adding the liquid using the pump; [1-3, 5, 6, 9, 13, 15, 17].  Specifically, Mitsubishi teaches that the sample is weighed [13], and then based on the weight of the sample, the computer then calculates the amount of dilution liquid to add [13]. Mitsubishi further teaches that, after calculation of the amount to add, the pump is then operated to add the calculated amount of dilution liquid [13].  Therefore, the amount of liquid to be added is already determined prior to operating the pump.  Therefore, Mitsubishi does not appear to be constantly weighing, but rather determines the amount and then adds that determined amount without needing to constantly weigh or continually recalculate again. Further still, even if Mitsubishi were constantly weighing, instead of calculating a volume to add, then prior art Daugherty teaches the addition of specific volumes of sputum digestion liquid based on the sputum weight (Daugherty teaches that based on the sputum sample weight that a specific volume of DNase digestion liquid is added; [53, 111]. Daugherty teaches that a balance measures the sputum weight, and then a specific volume of digestion liquid is added based on the sputum weight; [53, 111]. Therefore, Daugherty teaches that after the weight of the sputum is determined/known, that the volume of digestion liquid can be added without the need to measure or calculate weight again). Therefore, the modification of Mitsubishi with Daugherty results in the claimed invention because the modification results in the specific amount of dilution fluid being added to a specific sample weight of Mitsubishi to be a specific volume of sputum digestion fluid added to a specific weight of sputum as in Daugherty
Applicants argue on pages 11-12 of their remarks that there are unexpected results using the instant invention, and that the instant device overcomes certain limitations of previously used sputum digestion devices. As to the unexpected results, the examiner directs applicants attention to the below section which address the declaration filed on 4/12/22.  As to the instant device overcoming limitations of previously used devices, the examiner notes that arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  In this case, the examiner did not rely on the cited references to teach the method, but rather relied on Mitsubishi and Daugherty (see 103 rejection above).

The Declaration under 37 CFR 1.132 filed 4/12/22 is insufficient to overcome the rejection of claim 7 based upon Mitsubishi in view of Daugherty in view of Yang in view of Tokumaru as set forth in the last Office action because: the arguments presented are not commensurate in scope with the claims or the invention as disclosed, and the arguments are not comparative to what the combination of prior art teaches.  
The examiner disagrees that the testing uses structure and/or methods that are comparative to the claims and the instant disclosure. Applicants, in pages 2-10 of their Declaration, provide data relating to two different methods of calculating the error when sample volumes are added.  The two different methods applicants use are “pump controlled sample adding” (see figure on page 3 of Declaration) and “weight controlled sample adding” (see figure on page 4 of Declaration).  Applicants go on to then state that there was more accurate dispensing using the “pump controlled sample adding” (see section 4-5 on page 9 of the Declaration).  The examiner notes that the configuration and specific method discussed in section 4-1 of the Declaration is not described in the specification or shown in the figures of the instant application.  In fact, the figure in section 4-2 of the Declaration more closely resembles figure 1 (the only figure) of the instant application, whereas the figure in section 4-1 of the Declaration does not resemble figure 1 of the instant application.  Further, the detailed structure provided in the figure in section 4-1 of the Declaration is not fully described in the claims or the specification, where there may be missing structures such as valves that help to achieve the results presented.
Additionally, the examiner disagrees that the testing of embodiment 2 (section 4-2 of the Declaration) is representative of the method disclosed in the prior art.  Applicants, in paragraph 3 on page 2 of the Declaration, state that the results provided by embodiment 1 (section 4-1 of the Declaration) are superior to the results provided by the modification of the prior art (section 4-2 of the Declaration).  However, the examiner respectfully disagrees and believes applicants are mischaracterizing the rejection.  Applicants, in pages 4-5 of the Declaration, appear to indicate that the prior art requires that the weight is constantly measured to determine the amount of solution added to the sample.  The examiner maintains that is not what the prior art teaches.  Mitsubishi teaches weighing a sample using the balance, then adding a volume of liquid based on the weighed sample, then adding the liquid using the pump; [1-3, 5, 6, 9, 13, 15, 17].  Specifically, Mitsubishi teaches that the sample is weighed [13], and then based on the weight of the sample, the computer then calculates the amount of dilution liquid to add [13]. Mitsubishi further teaches that, after calculation of the amount to add, the pump is then operated to add the calculated amount of dilution liquid [13].  Therefore, the amount of liquid to be added is already determined prior to operating the pump.  Therefore, Mitsubishi does not appear to be constantly weighing, but rather determines the amount and then adds that determined amount without needing to constantly weigh or continually recalculate again. Further still, even if Mitsubishi were constantly weighing, instead of calculating a volume to add, then prior art Daugherty teaches the addition of specific volumes of sputum digestion liquid based on the sputum weight (Daugherty teaches that based on the sputum sample weight that a specific volume of DNase digestion liquid is added; [53, 111]. Daugherty teaches that a balance measures the sputum weight, and then a specific volume of digestion liquid is added based on the sputum weight; [53, 111]. Therefore, Daugherty teaches that after the weight of the sputum is determined/known, that the volume of digestion liquid can be added without the need to measure or calculate weight again). Therefore, the modification of Mitsubishi with Daugherty results in the claimed invention because the modification results in the specific amount of dilution fluid being added to a specific sample weight of Mitsubishi to be a specific volume of sputum digestion fluid added to a specific weight of sputum as in Daugherty.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892. The examiner can normally be reached Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Benjamin R Whatley/Primary Examiner, Art Unit 1798